Order, Supreme Court, New York County (Edward Lehner, J.), entered April 7, 1993, which granted plaintiff’s motion to dismiss defendant-appellant’s defense of lack of jurisdiction, unanimously affirmed, without costs.
*450Not only was plaintiff’s affidavit of service prima facie proof of proper service that defendant failed to rebut (Genway Corp. v Elgut, 177 AD2d 467), but defendant, having provided the Department of Motor Vehicles and the police at the scene of the accident with the address at which service was made, is estopped from asserting that such address was not his residence (Deas v Brunke, 199 AD2d 43). Concur—Carro, J. P., Wallach, Kupferman, Ross and Williams, JJ.